     Case 3:21-cv-00927-JLS-BGS Document 4 Filed 06/17/21 PageID.38 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSED RODRIGUEZ,                                   Case No.: 21-CV-927 JLS (BGS)
12                                     Plaintiff,
                                                        ORDER VACATING HEARING
13   v.                                                 AND TAKING MATTER UNDER
                                                        SUBMISSION
14   MONTEREY FINANCIAL SERVICES
     INC.,
15                                                      (ECF No. 3)
                                     Defendant.
16
17         Presently before the Court is the Motion by Defendant Monterey Financial Services,
18   Inc. for Dismissal Pursuant to FRCP 12(b)(6) (“Mot.,” ECF No. 3). No opposition to the
19   Motion has been filed. The Court VACATES the hearing set for June 24, 2021, and takes
20   the matter under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
21         IT IS SO ORDERED.
22   Dated: June 17, 2021
23
24
25
26
27
28

                                                    1
                                                                              21-CV-927 JLS (BGS)
